t c memo united_states tax_court loretta manukainiu petitioner v commissioner of internal revenue respondent docket no filed date loretta manukainiu pro_se margaret s rigg for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure at trial respondent conceded the accuracy-related_penalty under sec_6662 the remaining issues for decision are whether petitioner is entitled to any dependency_exemption deductions whether petitioner is entitled to claim head_of_household filing_status and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found petitioner resided in san mateo california at the time the petition was filed during petitioner was married to tali manukainiu and had four children antonio naufahu soane and ofa petitioner and her husband were not legally_separated in on her federal_income_tax return petitioner claimed her son antonio her 34-year-old brother fuiva liu and her parents as dependents petitioner's husband claimed their three other children as dependents on his return during petitioner's brother and father were united_states residents and each had social_security numbers neither filed a return for the tax_year the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent in pertinent part means a son a brother or the father or mother of the taxpayer over half of whose support was received from the taxpayer sec_152 in determining whether or not an individual received over half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself or herself supplied sec_1_152-1 income_tax regs support includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs after a review of the record we find that petitioner has not established that she is entitled to the dependency_exemptions claimed for antonio her brother and her parents in to establish that petitioner provided more than one-half of the claimed dependents' support she must first show by competent evidence the total amount of support furnished by all sources for the year in issue 56_tc_512 petitioner has not offered competent evidence of the total amount of support provided for each of the claimed dependents in without proper substantiation the court cannot conclude from the record that more than one-half of the support of each claimed dependent was provided by petitioner thus petitioner failed to prove that she provided over half of the total support of each of the claimed dependents petitioner put in evidence a worksheet on which she claims expenses in the total amount of dollar_figure for the last months of at trial petitioner stated that she paid her parents between dollar_figure to dollar_figure in to take care of antonio thus petitioner's position was that she had expenses somewhere between dollar_figure to dollar_figure at the least on her return petitioner reported a total income of only dollar_figure petitioner acknowledged that although her expenses far exceeded her income she claimed she paid these expenses by using a lot of credit cards further petitioner stated that she also gave her parents more than dollar_figure in cash in for their medical bills and rented a car for her brother so he could find a job aside from her testimony petitioner presented no evidence to corroborate or substantiate these expenses or that these expenses were indeed paid_by petitioner petitioner failed to introduce any credit card statements a car rental bill medical bills mortgage statements or even utility bills further she failed to provide any canceled checks or receipts to evidence the payments of any purported expenses we observe that petitioner did not call her parents or her brother to support her contentions we also note that the amount petitioner claimed to have paid as mortgage payments does not support her position that she furnished over half of the total support petitioner stated that she gave her husband dollar_figure in for the mortgage payments however petitioner testified that her husband made mortgage payments totaling dollar_figure in therefore petitioner's husband paid dollar_figure dollar_figure less dollar_figure in mortgage payments which is more than half of the total mortgage payments for based on this record we are not satisfied that petitioner furnished over half of the total support for her claimed dependents we have stated on many occasions that we are not required to accept self-serving uncorroborated testimony 87_tc_74 we found petitioner not to be a credible witness absent any corroborating evidence we have no choice but to sustain respondent's disallowance of the exemptions claimed we next consider whether petitioner is entitled to claim head_of_household filing_status for respondent determined that petitioner's proper filing_status for is married filing separate sec_2 in relevant part defines head_of_household as an unmarried taxpayer who either maintains as her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a son or a dependent or maintains a household the principal_place_of_abode of the father or mother of the taxpayer sec_2 and b in addition the taxpayer is required to furnish over half of the cost of maintaining the household sec_2 because we hold that petitioner has not furnished over half of the cost of maintaining the household petitioner is not entitled to the head_of_household filing_status for accordingly we uphold respondent on this issue finally we must consider whether petitioner is entitled to an earned_income_credit for antonio for the year in issue sec_32 provides for an earned_income_credit for an eligible_individual sec_32 provides however that a married individual within the meaning of sec_7703 is only eligible for an earned_income_credit if a joint_return is filed for the taxable_year sec_7703 provides in pertinent part sec_7703 determination of marital status a general_rule the determination of whether an individual is married shall be made as of the close of his taxable_year and if-- an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married b certain married individuals living apart an individual who is married within the meaning of subsection a and who files a separate_return maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child within the meaning of sec_151 with respect to whom such individual is entitled to a deduction for the taxable_year under sec_151 such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual's spouse is not a member of such household such individual shall not be considered as married there was no decree of divorce or separate_maintenance petitioner admitted that she was legally married to her husband throughout and that they were not legally_separated we hold above that petitioner was not entitled to claim a dependency_exemption deduction for antonio thus under sec_7703 petitioner's marital status was married because petitioner was married and did not file a joint_return for petitioner is not entitled to claim an earned_income_credit for antonio respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent with regard to the deficiency and for petitioner with regard to the accuracy-related_penalty under sec_6662
